363 F.2d 877
Rev. B. Elton COX, Appellant,v.STATE OF LOUISIANA, Appellee.
No. 22657.
United States Court of Appeals Fifth Circuit.
August 10, 1966.

Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Judge.


1
See also, 5 Cir., 348 F.2d 750.


2
Nils R. Douglas, New Orleans, La., Murphy W. Bell, Baton Rouge, La., Harris David, Robert F. Collins, Lolis E. Elie, New Orleans, La., for appellant.


3
Ralph L. Roy, Asst. Dist. Atty., Baton Rouge, La., Jack P. F. Gremillion, Atty. Gen. Sargent Pitcher, Jr., Dist. Atty., for appellee.


4
Before JONES and GEWIN, Circuit Judges, and HUNTER, District Judge.


5
PER CURIAM.


6
The judgment of the United States District Court for the Eastern District of Louisiana is hereby vacated and the cause is remanded for further consideration in light of City of Greenwood v. Peacock, 384 U.S. 808, 86 S.Ct. 1800, 16 L.Ed.2d 944, and State of Georgia v. Rachel, 384 U.S. 780, 86 S.Ct. 1783, 16 L.Ed.2d 925, decided June 20, 1966.